DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the release element is referred to as the reference number 202 and the specification describes the reference number 2020 as the drive element.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the sections within the specification are not identified and the headers identifying the sections are not used.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
The mixing element is being interpreted as having a spring, a stopper, and comprising a latch formation from claims 2, 6, and 7, respectively.  
The release element is being interpreted as being depicted within the current application specification of figures 16(a) and 16(b).
Regarding the sealing element, there is no structure in the specification that is able to perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find the structure of the sealing element in claim 22 to perform the function of forming a sterile seal around a distal end of the cannula in the disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is not clear if the first container is supposed to move distally or not.  The Examiner is interpreting this as the mixing element is capable of biasing the first container in the distal direction and the release element restrains the first container in an initial positon.
Claim 
Claim limitation “sealing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantineau (US Publication 20160263320).
Regarding claim 1, Constantineau discloses a medicament delivery device (Fig. 2b and 3a-3d, auto-injector 10) for delivery of medicament through a cannula (Fig. 3a, needle 310) from a cartridge comprising a first container (Fig. 3a, second vial 270) for storage of a first substance, a second container (Fig. 3a, inner vial 210) for storage of a second substance and 
Regarding claim 2, Constantineau discloses the medicament delivery device (Fig. 2b) according to claim 1, wherein the mixing element (Fig. 2b, mixing assembly 200) comprises a spring (Fig. 2b, energy source 122).
Regarding claim 3, Constantineau discloses the medicament delivery device (Fig. 4a and 4b) according to claim 1, wherein the first container (Fig. 4b, second vial 270) is moved in a distal direction (paragraph 0096) with respect to the second container (Fig. 4b, inner vial 210) in the mixing stroke for displacing the second substance (paragraph 0096) into the first container (Fig. 4ba, second vial 270).  The Examiner notes that in figure 4a, the first container (Fig. 4b, second vial 270) is stationary with respect to the second container (Fig. 4a, inner vial 210) and moving in the distal direction with respect to the second container (Fig. 4b, inner vial 210) as shown in figure 4b.
Regarding claim 4, Constantineau discloses the medicament delivery device (Fig. 3b) according to claim 3, further comprising a housing (Fig. 3b, outer housing 100) for receiving the cartridge (cartridge from claim 1), and wherein the second container (Fig. 3b, inner vial 210) is restrained relative to the housing during the mixing stroke (paragraph 0096).
Regarding claim 5, Constantineau discloses the medicament delivery device according to claim 1, wherein the first container (Fig. 3a, second vial 270) is biased in a distal direction by the mixing element (Fig. 2b, mixing assembly 200) and the release element (Fig. 3a, immediate support 240) restrains the first container (Fig. 3a, second vial 270) in an initial position against the distal bias (paragraph 0091).
Regarding claim 6, Constantineau discloses the medicament delivery device according to claim 1, wherein the mixing element (Fig. 2b, mixing assembly 200) comprises a stopper (Fig. 3c, inner plunger 214) for being driven by a mixing spring (Fig. 3c, energy source 122) in the mixing stroke (paragraph 0100).
Regarding claim 7, Constantineau discloses the medicament delivery device (Fig. 5a) according to claim 1, wherein the mixing element (Fig. 5a, mixing assembly 200) comprises a latch formation (Fig. 5a, plunger protrusions 216) for engagement with the release element (Fig. 5a, immediate support 240) when in the initial position (paragraph 0107).
Regarding claim 8, Constantineau discloses the medicament delivery device according to claim 7, wherein the release element (Fig. 5a, immediate support 240) is moveable (paragraph 0100) relative to the latch formation (Fig. 5a, protrusion 216) for releasing the mixing element (Fig. 5a, mixing assembly 200).
Regarding claim 9, Constantineau discloses the medicament delivery device according to claim 8, wherein operation of the release element (Fig. 5a, immediate support 240) comprises rotational movement (paragraph 0107) for aligning a slot (Fig. 5a, middle support channel 248) provided in the release element (Fig. 5a, immediate support 240) with the latch formation (Fig. 5a, protrusion 216) to release the mixing element (Fig. 2b, mixing assembly 200).
Regarding claim 10, Constantineau discloses the medicament delivery device according to claim 1, further comprising a housing (Fig. 3b, outer housing 100) for receiving the cartridge (cartridge of claim 1) and a chassis (Fig. 3a-3d, frame 110) rotatable (paragraph 0096) within the housing (Fig. 3b, outer housing 100) to initiate the mixing stroke (paragraph 0096) upon removal of the needle shroud (Fig. 2a, cap 14) from the cannula (Fig. 3a, needle 310).
Regarding claim 11, Constantineau discloses the medicament delivery device according to claim 10, wherein the housing (Fig. 3a, outer housing 100) comprises a keying formation (Fig. 3a, driver interface 118) for engagement with the mixing element (Fig. 2b, mixing assembly 200) to rotationally lock (paragraph 0096) the mixing element (Fig. 2b, mixing assembly 200) relative to the housing (Fig. 3b, outer housing 100) when in its initial position (Fig. 3a).  The Examiner notes that the housing retains the driver interface and components of the mixing element plunger shaft and subsequently the stopper and spring in paragraph 0096.
Regarding claim 12, Constantineau discloses the medicament delivery device according to claim 10, wherein the chassis (Fig. 8a, frame 110) comprises a chassis body (Fig. 8a, frame 110) and a control sleeve (Fig. 2a, frame cap 114) rotationally locked to the chassis body (Fig. 3a-3d, frame 110) and axially moveable relative thereto.  The Examiner notes that the frame 
Regarding claim 13, Constantineau discloses the medicament delivery device according to claim 10, wherein the needle shroud (Fig. 2a, cap 14) engages (The examiner notes that the cap, chassis, and the housing are coupled together in figure 1a-c) with the housing (Fig. 3b, outer housing 100) and the chassis (Fig. 8a, frame 110) when shrouding the cannula (Fig. 3a, needle 310) for preventing relative rotation therebetween.  There Examiner notes that the shroud (Fig. 2a, cap 14), chassis (Fig. 8a, frame 110), and the housing (Fig. 3b, outer housing 100) are engage in figures 1a-b and that the shroud may contain threads (paragraph 0080) that engages the housing (Fig. 3b, outer housing 100) which in turn restricts the rotation in a tightening fashion and further restricts the rotation of the chassis (Fig. 8a, frame 110).
Regarding claim 14, Constantineau discloses the medicament delivery device according to claim 13, wherein the needle shroud (Fig. 2a, cap 14) comprises keying formations (threads in paragraph 0080) for engagement with the housing (Fig. 1a, outer housing 100) and the chassis (Fig. 1c, frame 110) for preventing relative rotation (paragraph 0080).  The Examiner notes that the threaded engagement between the needle shroud (Fig. 2a, cap 14) and the housing (Fig. 1a, outer housing 100) can be a form of keying formations.
Regarding claim 15, Constantineau discloses the medicament delivery device according to claim 6, wherein the chassis (Fig. 5d, frame 110) is rotationally locked (paragraph 96) to the release element (Fig. 5d, intermediate support 240).
Regarding claim 16, Constantineau discloses the medicament delivery device according to claim 1 wherein the release element (Fig. 3d, intermediate support 240) is biased for rotation 
Regarding claim 17, Constantineau discloses the medicament delivery device according to claim 16, wherein the mixing element (Fig. 5b, mixing assembly 200) comprises a latch formation (Fig. 5b, plunger protrusions 216) for engagement with the release element (Fig. 5b, intermediate support 240) when in the initial position (paragraph 0107); and wherein the latch formation (Fig. 5b, plunger protrusions 216) engages with the release element (Fig. 5b, intermediate support 240) at a cam surface (See Examiner’s Annotated Figure 1 below) for biasing the release element (Fig. 5b, intermediate support 240) to rotate to release (paragraph 0108) the mixing element (Fig. 5b, mixing assembly 200).


    PNG
    media_image1.png
    381
    473
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 5b of Constantineau
The Examiner notes that the cam surface interacts with the surface of the latch formations 216 and the proximal surface of the release element 240 that creates a rotational bias movement between the latch formations 216 and the release element 240.
Regarding claim 18, Constantineau discloses the medicament delivery device  (Fig. 2b, mixing assembly 200) comprises a stopper (Fig. 3c, inner plunger 214) for being driven by a mixing spring (Fig. 2b, energy source 122) in the mixing stroke (paragraph 0100); and wherein a bias of the mixing spring (Fig. 2b, energy source 122) on the mixing element (Fig. 2b, mixing assembly 200) in a distal direction applies the rotational bias (paragraph 0100) to the release element (Fig. 5a, intermediate support 240) through the cam surface5PATENT (See Examiner’s Annotated Figure 1 above)213185/17.
The Examiner notes that the biasing of the mixing spring in the distal direction on the mixing element applies a rotational bias through the cam surface interaction between the latch formations and the release element.
Regarding claim 19, Constantineau discloses the medicament delivery device according to claim 1 wherein the needle shroud (Fig. 2a, cap 14) comprises a cap (Fig. 2a, cap 14) projecting from a distal end of the device (Figure 1a) for facilitating removal of the needle shroud (Fig. 2a, cap 14) by a user.  The Examiner notes that the cap is also the shroud as the cap covers the needle and the cap is removable by the user, thus removing the needle shroud from the needle.
Regarding claim 20, Constantineau discloses the medicament delivery device according to claim 1, wherein release element (Fig. 5a, intermediate support 240) is further moveable in a distal direction (paragraph 0120) to cause movement of the second container (Fig. 3a, inner vial 210) in the distal direction to displace a mixture of the first and second substances through the cannula in a delivery stroke of the device (paragraph 0120).
Regarding claim 21, Constantineau discloses the medicament delivery device according to claim 1 further comprising a needle assembly (Fig. 2b, delivery assembly 300) supporting the cannula (Fig. 2b, needle 310), the needle assembly (Fig. 2b, delivery assembly 300) comprising a sealing ring (Fig. 2a-b, needle guard 314) for forming a sterile seal around a coupling (paragraph 0089) between the first container (Fig. 2b, second vial 270) and a proximal end of the cannula (Fig. 2b, needle 310).
Regarding claim 23, Constantineau discloses an assembly of the device according to claim 1 including a cartridge (cartridge in claim 1).
Regarding claim 24, Constantineau discloses a medicament disposed in the delivery device (paragraph 0077) according to claim 1.  The Examiner notes that there is a drug stored in the components of the device in various chambers (paragraph 0077).
Regarding claim 25, Constantineau discloses a method of treating a patient having a condition susceptible to treatment with a medicament (paragraph 0003), the method comprising dispensing an effective amount of the medicament to the patient (paragraph 0037 and paragraph 0077) utilizing the delivery device (the medicament delivery device according to claim 1) according to claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Constantineau (US Publication 20160263320) in view of Durvasula (US Publication 20160220764).
Regarding claim 22, Constantineau discloses the medicament delivery device according to claim 1, but Constantineau does not disclose wherein the needle shroud comprises a sealing element for forming a sterile seal around a distal end of the cannula.
However, Durvasula does teach wherein the needle shroud (Fig. 1a, cap 200 of Durvasula) comprises a sealing element (Fig. 1a, cap 200 of Durvasula) for forming a sterile seal around a distal end of the cannula (paragraph 0037 of Durvasula) to provide a seal around the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Constantineau with the teachings of Durvasula wherein the needle shroud comprises a sealing element for forming a sterile seal around the distal end of the cannula to provide a seal around the injection assembly and prevent contamination of the injection assembly thus maintaining the injection assembly sterility (paragraph 0037 of Durvasula).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783